Citation Nr: 1717716	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for severe osteoarthritis of the left knee with chronic strain, status post meniscectomy with scars prior to August 1, 2016. 


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 





INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 10 percent for the left knee injury. 

This appeal initially came before the Board in June 2015, when the claim was remanded for further development. During the processing of that remand, the Veteran was awarded with an increased 20 percent rating for the left knee covering the entirety of the appeal period. 

In April 2016 this matter was again remanded by the Board in order to consider new medical records. In January 2017, a rating decision was issued granting a 100 percent rating from August 1, 2016 to October 1, 2017 and a 30 percent rating thereafter. 

The Board notes that, normally, when the Veteran does not receive a full grant of benefits, a supplemental statement of the case (SSOC) is issued further denying the claims. In this case, an SSOC was not issued, however the rating decision did consider the Veteran's entire appeal period and he is not prejudiced. 


FINDING OF FACT

The Veteran's left knee osteoarthritis was manifested by no greater than complaints of stiffness and occasional swelling; objective findings of pain; effusion; dislocated cartilage; flexion to 95 degrees and extension to 95 degrees, not additionally limited following repetitive use. 

 


CONCLUSION OF LAW

For the period prior to August 1, 2016, the criteria for a disability rating in excess of 20 percent for left knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Prior to August 1, 2016, the Veteran has had a 20 percent rating for his left knee disorder. 

In a January 2017 rating decision, the RO granted an increased 30 percent disability evaluation for the left knee, effective from October 1, 2017, following his total knee replacement.  In that decision, the RO also assigned a temporary total rating from August 1, 2016 until October 1, 2017.  Evidence dated from this period will not be considered in adjudicating the claim below since the Veteran is currently receiving the maximum evaluation possible.


The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's left severe osteoarthritis has been evaluated under DC 5258-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 5258, a 20 percent rating is assigned for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain.  38 C.F.R. § 4.71a, DC 5258.  This is the only rating available under this diagnostic code.

Under DC 5014, osteoarthritis is rated on limitation of motion as arthritis, degenerative, which in turn is addressed under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above rating criteria, the Board finds that prior to August 1, 2016; the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's DJD of the left knee. Additionally, a separate rating based on instability of the left knee is not warranted. 

In November 2012, the veteran reported swelling of the knee and there was tenderness on palpation. Knee motion was abnormal in flexion and extension but there was a full range of motion and no instability of the knees. There were also no muscle spasms or weakness. 

In August 2015, the Veteran had a VA examination and complained of intermittent swelling and noted that he uses a cane occasionally. The Veteran indicated that prolonged walking, standing, sitting or kneeling increases his left knee pain. The Veteran had a knee flexion of 5 to 95 degrees and an extension of 95 to 5 degrees. There was evidence of pain on weight bearing as well as evidence of medial joint line tenderness in moderate severity. There was also objective evidence of crepitus. 

In terms of limitations of functional ability over time the examiner noted that "It is not feasible to describe if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time due to the fact that the examiner is not present when the Veteran uses the knee joint over a period of time. Therefore, because the examiner is not present following repeated use of the joint over time the examiner would be unable to document any additional limitations in range of motion".  The examiner also noted that the Veteran has increased pain with sitting, standing and kneeling as well was with weight bearing. The Veteran had no atrophy, anklyosis or recurrent subluxation. The Veteran did have recurrent effusion. Finally, joint stability tests were performed and the Veteran does not have any joint stability in his left knee. 

Overall, the August 2015 examiner found that the Veteran had a new diagnosis of severe osteoarthritis with a chronic knee strain status post 1981 meniscetomy which was considered a progression of the original service connected condition. 

In October 2015, the Veteran reported left knee pain and received a corticosteroid shot and Marcaine injection into his left knee. 

In January 2016, the Veteran reported that his left knee was hurting on a daily basis and that his activities of daily living were limited. The treating physician noted that the Veteran's left knee pain had progressed despite nonoperative means including steroids and physical therapy. The physician noted that "at this point nonoperative measures are starting to not work anymore". 

In February 2016, it was noted that the Veteran will probably require a left total knee arthroplasty in the near future. An examination of the left knee noted a mild to moderate effusion of the left knee joint. Crepitus appreciated within the knee joint itself as well as the patellofemoral joint. The medial and lateral collateral ligaments were intact and the range of motion of the knee was 0-110 degrees. There was tenderness to palpation within the joint spaces. 

In April 2016, it was noted that the pain was becoming quite difficult for the Veteran to ambulate on a daily basis. An evaluation revealed large effusions of the bilateral knee and mediolateral joint line tenderness. The Veteran had pain with flexion and extension. 

In August 2016, the Veteran had a left total knee arthroplasty. 

Based on the evidence, the Veteran does not meet the criteria for a separate rating for instability of the knee. There have been no findings of knee instability. 

Moreover, no separate rating for limitation of motion is justified by the evidence given that the Veteran's flexion and extension of his left knee were never to the extent that they met the rating criteria. 

Finally, the Board notes that the Veteran is currently receiving the maximum available 20 percent rating assigned for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain. Moreover, the provisions of Deluca and Mitchell regarding functional loss have been considered but are not warranted. While prolonged walking, sitting, standing and kneeling do increase the Veteran's knee pain, it is not to the level of additional functional loss not contemplated by his current 20 percent rating.

Therefore, the Veteran's claim for a rating higher than 20 percent is denied. 

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for asthma arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  VA provided relevant examinations. The examinations are adequate to adjudicate the Veteran's claim on appeal because they are based upon reviews of the claims file, the Veteran's provided medical history, and appropriate diagnostic tests; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

Finally, there has been substantial compliance with remand directives. This claim was remanded to consider recent treatment records reporting a pending left knee replacement. These treatment records were considered and the Veteran was afforded a temporary 100 percent rating. There was substantial compliance with these remand directives. 

ORDER


Entitlement to an evaluation in excess of 20 percent for severe osteoarthritis of the left knee with chronic strain, status post meniscectomy with scars prior to August 1, 2016 is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


